Citation Nr: 1026167	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an increased (compensable) evaluation for 
inactive pulmonary tuberculosis status post pneumonectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956, and 
from July 1957 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2008, which denied service connection for COPD.  In June 2010, 
the Veteran appeared at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed COPD which was caused or 
aggravated by service-connected inactive pulmonary tuberculosis 
status post pneumonectomy.  Service connection may be granted on 
a secondary basis for a disability which is proximately due to or 
the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c) (2009); see Allen v. Brown, 8 Vet. App. 374 (1995). 

On a VA examination in February 2007, the examiner noted that the 
claims folder was not available, and that the Veteran had a poor 
memory concerning times and dates.  After lung surgery and 
subsequent chemotherapy in 1963, he had apparently been 
completely healed.  Reportedly, the Veteran said that he had been 
an excessively heavy smoker until 1998, when he began developing 
shortness of breath and coughing, and he was seen at Lincoln 
Hospital, where he was diagnosed as having chronic obstructive 
pulmonary disease.  The Veteran disputes his heavy smoking 
history, stating it was more moderate.  

In a May 2007 addendum, the examiner stated that the decrease in 
reserve capacity due to his pneumectomy would contribute about 10 
percent to the hypoxemia associated with his COPD.  It was the 
examiner's opinion that the lung function tests showed 90 percent 
due to COPD and 10 percent due to the pneumonectomy.  In a 
January 2008 addendum, however, the same examiner stated that the 
Veteran's COPD was not related in any way to his pulmonary 
tuberculosis, which was apparently treated successfully with 
pneumonectomy initially, and there was no evidence to suggest he 
developed any type of chronic pulmonary fibrosis or bronchial 
fibrosis as a result of pulmonary tuberculosis.  

Service treatment records show that in fact the Veteran was not 
initially treated with a pneumonectomy; he was treated from 1960 
to 1963 with medication, and then, in July 1963, a thoracotomy 
with wedge resection of multiple cavity lesions in the right 
upper lobe was performed.  Chemotherapy was continued until 
September 1964, at which time all medications were discontinued.  

Therefore, the January 2008 opinion cannot be presumed to have 
been based on an accurate history.  It does not appear that any 
attempts have been made to secure the Lincoln Hospital records, 
which, particularly in view of the Veteran's current poor memory, 
may provide insight into the symptom history.

In view of these factors, the Veteran should be afforded an 
additional examination, which includes a careful review of the 
claims file, including service treatment records.  In addition, 
particularly in view of the Veteran's current poor memory, all 
reasonable attempts should be made to obtain the 1998 hospital 
records from Lincoln Hospital (presumably Lincoln General 
Hospital in Lincoln, Nebraska).  

In a May 2007 rating decision, the RO denied a compensable 
evaluation for the Veteran's service-connected inactive pulmonary 
tuberculosis status post pneumonectomy.  In June 2007, the 
Veteran submitted a statement identified as a notice of 
disagreement wit that decision.  He contended that his COPD was 
secondary to the service-connected inactive pulmonary 
tuberculosis status post pneumonectomy, and the RO interpreted 
this as a new claim for service connection for COPD, and not a 
notice of disagreement with the denial of a compensable rating.  
The Board observes, however, that the "notice of disagreement" 
also stated that he contended that "his breathing problems are 
all related to the TB he contacted [sic] in the US Navy."  The 
Board believes that this should have been accepted as a notice of 
disagreement with the noncompensable rating, as well as a claim 
for secondary service connection.  Therefore, the appropriate 
Board action is to remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Before issuing the statement of the case, however, the Veteran's 
claim must be afforded a de novo review, because the RO's 
decision was based, in part, on the fact that outpatient 
treatment records received were silent for complaints of or 
treatment for pulmonary tuberculosis.  Nearly all of these 
records, however, pertained to another Veteran.  These records 
have since been removed from the Veteran's claims file.

Moreover, the rating decision did not discuss the rating 
criteria.  The rating decision shows a 1963 effective date for 
the grant of service connection for pulmonary tuberculosis.  
Under the applicable diagnostic codes (Ratings for Pulmonary 
Tuberculosis Entitled on August 19, 1968), a 20 percent 
evaluation is warranted for chronic, moderately advanced, and 
inactive pulmonary tuberculosis, following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  38 C.F.R. § 
4.97, Diagnostic Code 6722.  

A final periodic physical examination report was conducted at a 
naval hospital from November to December 1967.  Pulmonary 
function tests showed a moderate restrictive defect without any 
airway obstruction.  Although he could perform normal activities 
without difficulty, and there was no evidence of active pulmonary 
tuberculosis, nevertheless, it was noted that currently he 
experienced dyspnea on moderately severe exertion associated with 
non-productive cough.  In addition, as noted above, the VA 
examiner, in the May 2007 addendum, attributed 10 percent of the 
Veteran's current symptomatology to his service-connected 
pneumonectomy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide any additional 
information he has regarding the dates and 
locations of the hospitalization where he was 
initially diagnosed with COPD, identified in 
the February 2007 VA examination as in 1998 
in Lincoln Hospital (presumably Lincoln 
General Hospital in Lincoln, Nebraska).  If 
the Veteran responds with sufficient 
information, make all reasonable attempts to 
obtain the records.

2.  Thereafter, schedule the veteran for a VA 
examination, preferably by a physician with a 
specialty in pulmonary medicine, to determine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that COPD (a) had its onset in 
service; or (b) was caused or aggravated 
(made permanently worse) by the Veteran's 
service-connected inactive pulmonary 
tuberculosis status post pneumonectomy.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner for review.  

3.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim for service 
connection for COPD on a de novo basis, to 
ensure that the decision is unaffected by the 
records pertaining to another Veteran 
previously in the file.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

4.  Review the claim for a compensable rating 
for inactive pulmonary tuberculosis status 
post pneumonectomy, denied in a May 2007 
rating decision, which the Board finds was 
included in the Veteran's June 2007 "notice 
of disagreement."  The file should be 
reviewed on a de novo basis, due to evidence 
pertaining to another Veteran which has since 
been removed from the file.  After 
undertaking any appropriate notice and/or 
development, if the claim remains denied, 
furnish the veteran and his representative 
with a STATEMENT OF THE CASE with regard to 
that issue.  

The SOC must include citation to Diagnostic 
Code 6722, in particular, where a 20 percent 
evaluation is warranted for chronic, 
moderately advanced, and inactive pulmonary 
tuberculosis, following moderately advanced 
lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, 
impairment of health, etc..  This provision 
must be discussed on connection with the 
final periodic physical examination conducted 
at a naval hospital from November to December 
1967, which noted that although he could 
perform normal activities without difficulty, 
and there was no evidence of active pulmonary 
tuberculosis, nevertheless, currently he 
experienced dyspnea on moderately severe 
exertion associated with non-productive 
cough.  In addition, the RO must discuss the 
significance of the May 2007 VA examination 
addendum, in which the examiner attributed 10 
percent of the Veteran's current 
symptomatology to his service-connected 
inactive pulmonary tuberculosis status post 
pneumonectomy.  The veteran should also be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  The issue should only be 
returned to the Board if the appeal is 
perfected by the timely submission of a 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


